DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the present drawings have figures that are too dark to see the structural shapes clearly.  
MPEP 37 C.F.R. 1.84(l)
(l)     Character of lines, numbers, and letters.  All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the present abstract includes two pages instead of a single page.  
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VAPOR INSERT HAVING FLANGES ON BOTH ENDS.

Double Patenting
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites, "the porous surface comprises a woven textile".  However, claim 4 recites, "the porous surface is constructed from a solid material".  It is not clear how the porous surface can be both woven textile and solid material at the same time.  Claim 4 clearly contradict with claim 1 because the woven textile cannot be the solid material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman (US 3,789,855).
Norman discloses a vapor insert device 20 suitable for holding one or more vapor sources and sized to fit within the airway of a media inhaler 32, the vapor insert device 20 comprising: (claim 11) a hollow cylinder 22 having a porous surface 35, an anterior open end 24, and a posterior open end (not labeled, end opposite to the anterior open end 24); an anterior flange 39 joined to the anterior open end 24; and a posterior flange 21 joined to the posterior open end; the anterior flange 39 and the posterior flange each has a diameter that is larger than a diameter of the hollow cylinder 22 to form a circumferential space around the hollow cylinder 22; (claim 12) wherein the porous surface 35 is constructed from a wire mesh (see column 4, lines 55-56) or (claim 14) a solid material having one or more holes or slits (see column 4, lines 63-68 and Figs. 6-8).  The device 20 further comprising (claim 15) one or more struts 38 extending from the anterior flange 39 to the posterior flange 21 and (claim 16) wherein the one or more struts 38 partition the circumferential space by further extending from the surface of the hollow cylinder 22 to the outer edge of the anterior flange 39 and the posterior flange 21.

Claim(s) 11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu (US Patent Application Publication No. 2018/0352860 A1).
Qiu discloses a vapor insert device 100 suitable for holding one or more vapor sources and sized to fit within the airway of a media inhaler 10, the vapor insert device 100 comprising: (claim 11) a hollow cylinder 21 having a porous surface (see Paragraph [0021]), an anterior open end 2141, and a posterior open end; an anterior flange 214 joined to the anterior open end 2141; and a posterior flange 213 joined to the posterior open end; the anterior flange 214 and the posterior flange 213 each has a diameter that is larger than a diameter of the hollow cylinder 21 to form a circumferential space around the hollow cylinder 21; (claim 17) wherein the posterior flange 213 comprises one or more apertures 2131.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 3,789,855).
Norman discloses a vapor insert device 20 suitable for holding one or more vapor sources and sized to fit within the airway of a media inhaler 32, the vapor insert device 20 comprising: (claim 1) a hollow cylinder 22 having a porous surface 35, an anterior open end 24, and a claim 2) wherein the porous surface 35 is constructed from a wire mesh (see column 4, lines 55-56) or (claim 4) a solid material having one or more holes or slits (see column 4, lines 63-68 and Figs. 6-8).  The device 20 further comprising (claim 5) one or more struts 38 extending from the anterior flange 39 to the posterior flange 21 and (claim 6) wherein the one or more struts 38 partition the circumferential space by further extending from the surface of the hollow cylinder 22 to the outer edge of the anterior flange 39 and the posterior flange 21.
However, Norman does not disclose the porous surface 35 comprising a woven textile as recited in claims 1 and 13; and the anterior flange, the posterior flange, or both are at least partially constructed from a rubber or silicon material as recited in claims 8 and 18.
On the other hand, a person having ordinary skill in the art would know that many different materials such as a woven textile, a cotton, a fiber, a mesh, or a ceramic can be used to form the porous surface, and many different materials such as a rubber, a silicon, a plastic, a metal, or a glass can be used to form the anterior flange and the posterior flange.  No matter which materials are used, the functions of the porous surface, the anterior flange and the posterior flange will not change or affected and remain the same.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor insert device as taught by Norman such that it would have the porous surface, the anterior flange and the posterior flange formed from the materials as taught by the instant invention because it only deals with the use of preferred materials to form the porous surface, the anterior flange and the posterior flange, which does not affect or change the functions of the porous surface, the anterior flange and the posterior In re Leshin, 125 USPQ 416.

Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US Patent Application Publication No. 2018/0352860 A1).
Qiu discloses a vapor insert device 100 suitable for holding one or more vapor sources and sized to fit within the airway of a media inhaler 10, the vapor insert device 100 comprising: (claim 1) a hollow cylinder 21 having a porous surface (see Paragraph [0021]), an anterior open end 2141, and a posterior open end; an anterior flange 214 joined to the anterior open end 2141; and a posterior flange 213 joined to the posterior open end; the anterior flange 214 and the posterior flange 213 each has a diameter that is larger than a diameter of the hollow cylinder 21 to form a circumferential space around the hollow cylinder 21; (claim 7) wherein the posterior flange 213 comprises one or more apertures 2131.
However, Qiu does not disclose the porous surface comprising a woven textile.
On the other hand, a person having ordinary skill in the art would know that many different materials such as a woven textile, a cotton, a fiber, a mesh, or a ceramic can be used to form the porous surface.  No matter which material is used, the function of the porous surface will not change or affected and remain the same.  Therefore, it only deals with the use of preferred material.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor insert device as taught by Qiu such that it would have the porous surface, formed from a woven textile as taught by the instant invention because it only deals with the use of preferred material to form the porous surface, In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 9, 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831